                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

SPRINT COMMUNICATIONS
COMPANY, L.P.,

                      Plaintiff,

               V.                                    Civil Action No . 18-1752-RGA

CEQUEL COMMUNICATIONS, LLC,
et al. ,

                      Defendants.



                                   MEMORANDUM ORDER



       The Special Master made a discovery ruling. (D.I. 85). Sprint objects (D.I. 89), and

Cequel responds (D.I. 97). I review the ruling de nova.

       I agree with the Special Master that Sprint needed to make a showing of good cause. The

ESI order provided that each party would identify its own ESI custodians. Thus, when Sprint

sought to identify custodians for Cequel, it was seeking additional discovery, for which the ESI

order specifically required a showing of good cause. (D.I. 50 at 3 n.1) .

       I further agree with the Special Master that Sprint failed to make the showing of good

cause. Sprint states in support of its having shown good cause: " [B]oth custodians have at least

the meeting invitation and agenda in their custodial possession." (D.I. 89 at 3). I do not think

this is good cause. Nor do I think their attendance with other Cequel employees, two of whom

are custodians whose emails have been produced (se e D.I. 97 at 4), at a meeting with Sprint

provides good cause to add them as custodians.


                                            Page 1 of 2
Thus, Sprint's objections (D.I. 89) are OVERRULED.

IT IS SO ORDERED this b     ay of January 2020.




                               Page 2 of2
